Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 4-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor (PG Pub. 2018/0303383).
Regarding claim 1, Connor teaches a fabric with carbon nanotube fibers [0258] having a structure in which warp and weft yarns are interwoven with each other [0267] wherein at least one of the warp and weft yarns comprise carbon nanotubes [0267].
Regarding claims 4-5, the carbon nanotube fibers contain natural fibers such as cotton, wool, silk, etc. [0222].
Regarding claim 8, the material of the weft yarns can be same as the material of the warp yarns. 
Regarding claim 9, the material of the weft yarns is different from the material of the warp yarns. 
Regarding claim 10, one of the warp yarns and weft yarns comprises carbon nanotube fibers and the other of the warp yarns and weft yarns comprises cotton fiber yarn, wool fiber yarn, etc [0267]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Connor (PG Pub. 2018/0303383) in view of Lee et al. (KR 2010/0123205).
Regarding claim 2, Connor teaches carbon nanotubes and metal layers, but is silent regarding the metal layer being disposed on the carbon nanotubes. However, Lee et al. teach  metal coated carbon nanotubes (or a metal layer is disposed on the surfaces of the carbon nanotubes) in order to improve conductivity. It would have been obvious to one of ordinary skill in the art to use the metal coated carbon fibers of Lee et al. in Connor in order to improve conductivity and arrive at the claimed invention. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (PG Pub. 2018/0303383).
Regarding claim 8, the material of the weft yarns can be same as the material of the warp yarns. Further, it would have been obvious to one of ordinary skill in the art to use the same material in both the warp and the waft yarns in order to have uniform properties across the entire fabric. 
Regarding claim 11, Connor et al. are silent regarding the claimed cotton fiber diameter. However, given Padron et al. teach using the claimed diameter for the conductive fiber, it would have been obvious to one of ordinary skill in the art to use the diameter of the conductive fiber for the other of the warp or weft yarns in order to have consistency in the fabric and also to take advantage of the high surface area and its use in apparel. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Connor (PG Pub. 2018/0303383) in view of Takano et al. (JP 2008/222494).
Regarding claim 3, Connor is silent regarding the claimed nitrogen or boron dopants. However, Takano et al. teach boron dopants in carbon nanotube fibers in order to improve the electrical conductivity. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the boron dopants of Takano et al. in Connor in order to improve electrical conductivity and arrive at the claimed invention.
Claim 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (PG Pub. 2018/0303383) in view of Padron et al. (WO 2017/120306).
Regarding claim 6, Connor et al. are silent regarding the claimed diameter of the carbon nanotube fibers. However, Padron et al. teach the carbon composite fibers have diameters which are within the claimed range because they have a high surface area and are useful in apparel. It would have been obvious to one of ordinary skill in the art to use the diameters taught by Padron et al. in Connor et al. because they have a high surface area and are useful in apparel and arrive at the claimed invention. 
Regarding claim 11, Connor et al. are silent regarding the claimed cotton fiber diameter. However, given Padron et al. teach using the claimed diameter for the conductive fiber, it would have been obvious to one of ordinary skill in the art to use the diameter of the conductive fiber for the other of the warp or weft yarns in order to have consistency in the fabric and also to take advantage of the high surface area and its use in apparel. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Connor (PG Pub. 2018/0303383) in view of Shah et al. (KR 2009/0086277).
Regarding claim 7, Connor is silent regarding the claimed density of the carbon nanotube fibers. However, Shah et al. teach composite fiber with carbon nanotube fiber wherein the density is a results effective variable which effects yarn properties. It would have been obvious to one of ordinary skill in the art to arrive at the claimed carbon nanotube density through routine experimentation given the teachings of Shah et al.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789